Order affirmed, with ten dollars costs and disbursements. Held, that as to defendant Amsden, the complaint purports to state but one cause of action to recover, pursuant to *918section 19 of the Personal Property Law, * the moneys on deposit to her credit with the several defendant banks, for the benefit of the creditors of plaintiff’s testator. The several grounds stated for such recovery do not constitute separate causes of action. All concurred.

 Consol. Laws, chap. 41 (Laws of 1909, chap. 45), § 19.— [Rep.